DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed September 15, 2021 is acknowledged and has been entered.  Claims 2, 3, 8, 20, and 21 have been canceled.  Claims 1, 4-6, and 9-16 have been amended.  Claim 22 has been added.
	
2.	Claims 1, 4-6, 9-19, and 22 have been examined.

Information Disclosure Statement
3.	The information disclosure filed September 15, 2021 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed April 23, 2021.
Notably, at least part of the grounds of rejection of the claims under 35 U.S.C. §§ 112(a) or 112(b) have been withdrawn because Applicant has clearly stated for the record that “emactuzumab”, “atezolizumab”, “durvalumab”, “nivolumab”, and “pembrolizumab” are the antibodies having the CAS Registry Numbers 1448221-67-7, 1380723-44-3, 1428935-60-7, 946414-94-4, and 1374853-91-4, respectively, all of which are currently available for clinical use.1  As noted in the preceding Office action mailed April 23, 2021, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing2.  However, it is again noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 

Priority
5. 	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.
However, claims 1, 4-6, 9-19, and 22 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are 
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a). See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely June 11, 2019.

Claim Rejections – 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

7.	Claims 1, 4-6, 9-19, and 22 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using a method for treating cancer in a human patient, said method comprising administering to the patient an effective amount of an anti-human CSF-1R monoclonal antibody comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 to eliminate M2-like tumor-associated macrophages in the patient’s tumors, wherein said anti-human CSF-1R monoclonal antibody further comprises a constant domain capable of activating antibody-dependent cell-mediated cytotoxicity (ADCC), in combination with an effective amount of an anti-human PD-L1 monoclonal antibody comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 3 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4, wherein said  anti-human CSF-1R monoclonal antibody further comprises a constant domain capable of activating as well as being enabling for using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 12 of the amendment filed September 15, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).

Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In large part, what Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a type of cancer that is effectively treated using the claimed invention.
As explained in the preceding Office action, due to the unpredictable nature of the art the prospect of identifying which types of cancer than urinary bladder cancer and non-small cell lung cancer, which after treatment failure using an immune checkpoint blockade monotherapy may be effectively treated using the claimed invention is expected to difficult.  While some need for testing by itself might not indicate a lack of enablement, here, there is conspicuous absence of nonconclusory evidence that the full scope of the broad claims can predictably be practiced.  Instead, it is submitted that there is evidence only that a relatively small subset of two different types of cancer that appear to be 3
Accordingly in this instance the only ways for a person of ordinary skill to discover undisclosed claimed embodiments would be through either trial and error, e.g., by after treatment failure using an immune checkpoint blockade monotherapy administering to a human patient still suffering from any given type of cancer a combination of an anti-human CSF-1R antibody and an anti-human PD-L1 antibody, as in accordance with the claims, and determining if the combination is effective to treat the cancer in the patient.  It is submitted that the required experimentation would take a substantial amount of time and effort and may in the end prove relatively fruitless, particularly if only the disclosed antibodies as particularly described by this application are found to be suitably and effectively used in combination to treat a cancer in a given patient.  
To be clear, as noted in the preceding Office action, the specification appears to only describe the use of the claimed invention to treat certain types of cancer (e.g., urinary bladder cancer after treatment failure with atezolizumab monotherapy or non-small cell lung cancer after treatment failure with nivolumab or pembrolizumab monotherapy), but Zhang et al. (Cell. 2020 Apr 16; 181 (2): 442-59) (of record) suggests that treatment of colon cancer with an anti-CSF-1R antibody may serve to preferentially deplete only a subset of tumor-associated macrophages (TAMs), which have an inflammatory signature and are tumor-suppressive, while sparing a different subset of TAMs, which express pro-angiogenic and pro-tumorigenic genes and are tumor-promoting; see entire document (e.g., the abstract).  Thus, it would seem that in treating colon cancer, in particular, as well as other types of cancer, due to the presence of different types of TAMs, which have different susceptibilities to the anti-CSF-1R antibody, and the preferential elimination of the “right” type of TAMs by the antibody and the sparing of the “wrong” type of TAMs to promote disease progression, the use of the claimed invention may not be found to be effective and most likely should not be expected to be suitably used.  As to whether or not, like colon cancer, others types of cancer will also be found to be associated with different types of TAMs exhibiting different susceptibilities to treatment with anti-CSF-1R 
As also noted in the preceding Office action, similar problems with the use of the claimed invention are suggested by studies of breast cancer in animal models.   Swierczak et al. (Cancer Immunol. Res. 2014 Aug; 2 (8): 765-76) (of record) teaches although methods of treating certain types of cancer using a blocking anti-CSF-1R antibody are in clinical trial, it was surprisingly found that blockade of CSF-1R signaling using the anti-CSF-1R antibody or a neutralizing anti-CSF-1 antibody actually led to increased metastasis and did not affect primary tumor growth; see entire document (e.g., the abstract).  Accordingly Swierczak et al. cautions against the use of the anti-CSF-1R antibody for the treatment of breast cancer and suggests that further investigation will be necessary to determine if it can be used effectively (see, e.g., the abstract).
Further confounding the predictable use of the claimed invention, it is noted that the role of tumor-infiltrating or tumor-associated macrophages in different types of cancer is not always the same.  While, as disclosed by this application, it might be speculated that a given type of cancer can be effectively treated using a CSF-1R blocking agent  to eliminate immunosuppressive tumor-associated macrophages (TAMs), which promote tumorigenesis and disease progression and are associated with poor prognoses4, Dhupkar et al. (Cancer Med. 2018 Jun; 7 (6): 2654-64) (of record) reports the finding that “[unlike] other cancers, TAMs play an antimetastatic role in [osteosarcoma], as the infiltrating TAMs have been shown to correlate with better patient survival” (page 2661); see entire document (e.g., the abstract).  Therefore, the practice of the claimed invention to treat osteosarcoma should not be presumed effective; rather its use in treating 
Concerning the effectiveness of the claimed anti-PD-L1 antibody to treat any and all different types of cancer, again due to the unpredictable nature of the art, there is much evidence to suggest that it cannot be taken for granted that a given antibody such as atezolizumab or durvalumab will be found effective to treat any given cancer, even when used in combination with an anti-CDF-1R antibody such as emactuzumab.  In general it will be necessary to evaluate the effectiveness of any given combination of anti-PD-L1 antibody and anti-CDF-1R antibody to treat a given type of cancer.  Support for this position is found, for example, in the teachings of Callahan et al. (J. Leukoc. Biol. 2013; 94: 41-53) (of record).  Callahan et al. discloses that while a particular antibody that acts as an immune checkpoint antagonist was found to have clinical activity in treating cancer patients with certain types of cancers, it was found not to be effective in treating other types of cancer.  For example, Callahan et al. discloses a study combining chemotherapy with ipilimumab for treating non-small cell lung cancer (NSCLC) suggested a modest benefit; and another study in patients with metastatic renal cell carcinoma (RCC) also demonstrated some clinical activity; but in a study of metastatic pancreatic cancer, no responses were seen in patients treated with ipilimumab (pages 48 and 49).  As another example, Callahan et al. discloses that in a Phase I study evaluating BMS-936559, an anti-human PD-L1 antibody, evidence of clinical activity was seen in patients with NSCLC, RCC, and melanoma, but no objective responses were seen in patients with pancreatic or colorectal cancer (CRC) (page 48).  Accordingly Callahan et al. teaches, “[additional] studies will be necessary to understand the diversity in responses to checkpoint blockade across the spectrum of tumor types and evaluate whether novel combinations of therapies may demonstrate activity in tumors where robust activity has not been seen thus far” (page 49).
These findings underscore the unpredictable nature of the art and indicate that the claimed invention cannot be practiced as intended to treat any given type of cancer in a patient, at least not without first performing additional undue experimentation to determine which types of cancer are effectively treated and which are not. 
The claims are drawn to a method comprising administering an antibody that binds to PD-L1 and more particularly either atezolizumab or durvalumab.  Although both of 5  This suggests that despite the fact that both atezolizumab and durvalumab bind to PD-L1, it should not be presumed that these antibodies are equivalent to one another.  For this reason, although the specification describes the use of a combination of emactuzumab and atezolizumab can be effective in treating urinary bladder cancer or NSCLC after failure of immune checkpoint blockade monotherapy, it cannot be presumed that the combination of emactuzumab and durvalumab or any other anti-PD-L1 antibody will also be found to be effective. 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless — 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

9. 	Claims 1, 4-6, 9-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018115051-A1. 
At page 14 of the amendment filed September 15, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant is reminded that claims 1, 4-6, 9-19, and 22 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure. As explained above, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a). See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). See M.P.E.P. § 201.11. Here, because claims 1, 4-6, 9-19, and 22 are rejected under 35 U.S.C. § 112(a), the effective filing date of the claims is deemed the filing date of the instant application, namely June 11, 2019. Therefore, WO2018115051-A1, published June 28, 2018, is available as prior art. 
	WO2018115051-A1 (Cannarile et al.) teaches treating cancer (e.g., non-small cell lung cancer (NSCLC), renal cell carcinoma (RCC), or urinary bladder cancer) in patients following failed prior monotherapy using either one of the anti-human PD-1 antibodies nivolumab and pembrolizumab or either one of the anti-PD-L1 antibodies atezolizumab and durvalumab with a combination comprising the anti-PD-L1 antibody atezolizumab or the anti-PD-L1 antibody durvalumab and the anti-human CSF-1R antibody emactuzumab; see entire document (e.g., Figures 1-4; and Detailed Description of the Invention).  Cannarile et al. teaches the disclosed method is used to treat a heterogeneous tumor comprising tumor cells and infiltrating CSF-1R-expressing tumor-associated macrophages (TAMs)”;6 see, e.g., Detailed Description of the Invention.  Cannarile et al. teaches the combination of the antibodies are administered more than Detailed Description of the Invention.  Cannarile et al. teaches the results of the treatment are evaluated according to the RECIST 1.1. criteria; see, e.g., Figure 1; and Detailed Description of the Invention).
	Applicant’s arguments, although carefully considered, have not been found persuasive for the reasons set forth above.

Conclusion
10.	No claim is allowed.

11.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	ClinicalTrials.gov Identifier: NCT02323191 (posted December 23, 2014) (pp. 1-10) describes a clinical trial of a combination of emactuzumab and atezolizumab to treat advanced solid tumors.
	Bonelli et al. (FEBS J. 2018 Feb; 285 (4): 777-87; published electronically September 6, 2017) suggests the use of a combination comprising an agent that blocks macrophage-colony stimulating factor (M-CSF)/M-CSF receptor (M-CSFR) signaling and an immune checkpoint antagonist to treat cancer. 
	Hu-Lieskovan et al. (Ann. Oncol. 2015 Nov 1; 26 (Suppl. 8): viii5–viii14, Abstract #18TiP) treatment of melanoma and advanced solid tumors using a combination of a CSF-1R inhibitor and the anti-human PD-L1 antibody pembrolizumab. 
	Ries et al. (Cancer Cell. 2014; 25: 846-59) teaches an anti-human CSF-R1 antibody that binds to CSF-R1 to effectively reduce the tumor-associated macrophages, the presence of which are associated with poor treatment outcomes in cancer patients.
	U.S. Patent Application No. 20190284284-A1 teaches many tumors are characterized by a prominent immune cell infiltrate, including M2 macrophages, which promote tumor progression by causing the suppression of the anti-tumor immune response; in addition U.S. Patent Application No. 20190284284-A1 teaches an anti-CSF-1R antibody that is suitably used to target M2 macrophages for destruction; furthermore U.S. Patent Application No. 20190284284-A1 teaches the anti-CSF-1R antibody is used 
	Laoui et al. (Front Immunol. 2014 Oct 7; 5: 489; pp. 1-15; electronically published Oct 7, 2014) teaches MCSFR signaling blockade using PLX3397 (an inhibitor of CSF-1R) or GW2580 was shown to enhance the therapeutic efficacy of so-called T-cell checkpoint immunotherapy using PD1 and CTLA4 antagonists in combination with gemcitabine.
Mitchem et al. (Cancer Res. 2013 Feb 1; 73 (3): 1128-4) teaches targeting tumor-infiltrating macrophages decreases tumor-initiating cells, relieves immunosuppression, and improves chemotherapeutic responses.
Haegel et al. (mAbs. 2013; 5 (5): 736-47) teaches an anti-CD115 (CSF-1R) monoclonal antibody skews monocyte differentiation from M2-polarized macrophages toward dendritic cells.
WO2013/132044-A1 teaches treating heterogeneous tumors comprising tumor-infiltrating macrophages with a combination of an antibody that binds to and inhibits CSF-1R inhibitor and an anti-human PD-L1 antibody that blocks binding of the ligand to its receptor to stimulate immune responses. 
Kim et al. (Proc. Natl. Acad. Sci. USA. 2014; 111: 11774-9) teaches cancers appear able to hijack the immune system of cancer patients to prevent or interfere with their destruction by the immune system and in particularly by the activities of myeloid-derived suppressor cells (MDSCs), tumor-associated macrophages and neutrophils; see entire document (e.g., the abstract; and page 11774). Kim et al. teaches suppression of myeloid-derived cells can overcome resistance to immune checkpoint blockade therapy (see, e.g., the abstract).
	Zhu et al. (Cancer Res. 2014 Sep 15; 74 (18): 5057-69) teaches CSF1/CSF1R blockade reprograms tumor-infiltrating macrophages and polarizes TAMs into the anti-tumor phenotype, and improves response to T-cell checkpoint immunotherapy in cancer models; see entire document (e.g., the abstract).  Moreover Zhu et al. reports finding that PD-1 and CTLA-4 antagonists alone showed little efficacy, but that combining these agents with CSF-1R blockade therapy elicited tumor regressions (see, e.g., the abstract).
Guo et al. (J. Transl. Med. 2015 July 29; 13: 247; pp. 1-13) teaches monoclonal antibodies that block the PD-1/PD-L1 signaling pathway hold great potential as a novel cancer immunotherapy, particularly since recent evidence suggests that when combined with conventional, targeted or other immunotherapies, these monoclonal antibodies can induce synergistic antitumor responses; see entire document (e.g., abstract). 

Columbus (OncLive®; published February 18, 2020; https://www.onclive.com/view/nivolumabcabiralizumab-combo-misses-pfs-endpoint-in-pancreatic-cancer; pp. 1-3) teaches the phase II trial of the combination of the anti-CSF-1R antibody abiralizumab and the anti-PD-1 antibody nivolumab indicated that the combination did not improve progression-free survival in patients with advanced pancreatic cancer as compared with chemotherapy alone.
Ruffell et al. (Cancer Cell. 2015 Apr 13; 27 (4): 462-72) reviews macrophages and therapeutic resistance in cancer and teaches that although high densities of tumor infiltrating cells expressing macrophage-associated markers have generally been found to be associated with a poor clinical outcome, there are conflicting data for lung, stomach, prostate, and bone, where both positive and negative outcome associations have been reported, possibly related to the type/stage of cancer evaluated.
Fares et al. (Am. Soc. Clin. Oncol. Educ. Book. 2019 Jan; 39: 147-164) reviews the mechanisms of resistance to immune checkpoint blockade to address the reasons why the approach does not work for all cancer patients.

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
November 4, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See pages 8 and 13 of the amendment filed September 15, 2021.
        
        2 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”
        
        
        3 See Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed.Cir. 2021), Court Opinion.
        
        4 See, e.g., the disclosure in the first paragraph of the Summary of the Invention at page 3 of the specification.
        5 See, e.g., Magiera-Mularz et al. (iScience. 2021; 24: 101960; pp. 1-26); see entire document (e.g., page 8).
        6 Such tumors are defined by the specification to be the tumors the claims are directed (i.e., tumors “expressing macrophage infiltrate”).